Citation Nr: 1411590	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to February 1995.  The Veteran also had service in the Army National Guard with various periods of active duty for training (ACDUTRA) between June 1976 and June 1982.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) and entitlement to service connection for diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A March 2009 VA treatment record indicates that the Veteran was scheduled for a colonoscopy in April 2009.  However, the claims file does not contain any VA treatment records dated past March 2009; therefore, a remand is required.

The record also shows that the Veteran filed a claim for disability benefits with the Social Security Administration (SSA) and was treated at the Tripler Army Medical Center for a broken leg following a motorcycle accident around March 2003.  However, records have not been obtained from SSA or Tripler Army Medical Center.  

In addition, the Veteran was treated for intestinal symptoms, lower back pain, an injured ankle, and right knee pain in service.  He was afforded a VA examination in May 2009; however, the VA examiner stated that there was not enough clinical evidence to render diagnoses of fibromyalgia, chronic fatigue syndrome, irritable bowel syndrome, and a history of bilateral knee pain.  The Board finds this opinion inadequate because the examiner did not address whether the Veteran had any symptoms due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The RO/AMC should obtain and associate any available medical records from Tripler Army Medical Center following his motorcycle accident in March 2003.  

3.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also secure any outstanding, relevant VA medical records dated from March 2009 to the present.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any joint pain, chronic fatigue syndrome, bowel disorder, and fibromyalgia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran had diarrhea, abdominal pain, stomach cramps, an injured ankle, right knee pain, and low back pain in service.  He also broke his left leg in a 2003 motorcycle accident.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current joint, bowel, and fatigue disorders.  The examiner should specifically state whether there is enough clinical evidence to diagnose fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome.

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his symptomatology therein.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medical unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should provide a clear rationale for all opinions.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



